DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 9/13/2021 amended claims 1, 4-5, 8, 11-12, 15 and 20, cancelled claims 2-3, 9-10 and 16 and added new claims 21-23.  Applicants’ amendments overcome the 35 USC 112 rejections from the office action mailed 6/23/2021; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejections over Day and Sato and the 35 USC 103 rejections over Sato as evidenced by Phillips, Day in view of Brennan and Sato in view of Brennan from the office action mailed 6/23/2021; therefore these rejections are withdrawn.  For the reasons discussed below claims 1, 4-8, 11-15 and 17-23 are allowed.      


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please CANCEL the following phrases from Claim 5:
---------- “, including alkanolamines and amine salts (carboxylates, fatty acids)” ----------
From line 3; AND
---------- “, including benzo-triazoles” --------
From line 4


Please CANCEL the following phrases from Claim 12:
---------- “, including alkanolamines and amine salts (carboxylates, fatty acids)” ----------
From line 3; AND
---------- “, including benzo-triazoles” --------
From line 4


Please CANCEL the following phrases from Claim 20:
---------- “, including alkanolamines and amine salts (carboxylates, fatty acids)” ----------
From line 3; AND
---------- “, including benzo-triazoles” --------
From line 4


	Spoke with James Wimpe on 11/16/2021 and he agreed to the amendments discussed above.  



Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  the prior art discloses the controlled release of additives in liquid and/or gel form into lubricant compositions.  The prior art does not, however, teach the controlled and preselected release of additives in liquid or gel form in a compressor or HVAC&R system as recited in the instant claims.  The additives in Day are not released in a preselected manner and the additives of Sato are not in liquid and/or gel form as recited in the instant claims.  For these reasons claims 1, 4-8, 11-15 and 17-23 are allowed.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771